DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite and could not be properly understood because it is not clear from the claims 1, 11, and 17 how the RF power generator, which is configured to provide an electric potential, can provide a potential which is ground. 

Claims 2-9 are further indefinite because it is not clear from claim 2 how the first side wall voltage generator can comprise a switching element configured to switch between the first terminal and the second terminal that has the second electrical potential that produced by the second RF power generator.
How the one generator can switch to the potential provided by the other generator?
The claims could not be understood in view of the specification.
It appears that the specification does not support such limitation.
The claims 12-16 are indefinite for the same reason as the claims 2-9.
Claims 18-20 are indefinite for the same reason as the claims 2-9.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The specification fails to provide proper antecedent basis the first sidewall generator comprising the switching element configured to switch between the terminal with the electric potential provided by the first sidewall generator and the terminal with the electric potential provided by the second RF generator, as recited by claim 2.
The specification also fails to provide proper antecedent basis for the similar limitations recited by claims 12 and 18.

Priority
This application repeats a substantial portion of prior Application No. 15/907,328, filed 03/21/2018, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The disclosure of the parent application does not support the first sidewall generator comprising the switching element configured to switch between the terminal with the electric potential provided by the first sidewall generator and the terminal with the electric potential provided by the second RF generator, as recited by claim 2.
The disclosure of the parent application does not support the similar limitations recited by claims 12 and 18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bi et al (US 2017/0365450).
Bi teach an apparatus as claimed.
The apparatus comprises a processing chamber 200; an electrostatic chuck (224); an electrostatic chuck pedestal (204); a lower electrode (224, also readable on 222); a first RF generator (242); an antenna (212); a first sidewall voltage generator (228); and a second RF power generator (280, also readable on 236).
Please, note that the electrodes 208 and 222 are disclosed as biased electrodes. 
It is inherent that that parts (228) and (236) may provide bias to the referenced electrodes.
Bi et al also disclose providing potentials a s claimed.
Please, see Figure 2 and the related description and the disclosure at [0021-27], [0033-34], and [0041-43].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the PTO 892 are cited to show the state of the art with respect to the plasma processing apparatuses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711